Exhibit 99.1 Interactive Intelligence Reports 2009 First Quarter Operating Results Non-GAAP operating income up 30 percent; cash and investment balances increase to $49.8 million INDIANAPOLIS, April 27, 2009 Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced operating results for the three months ended March 31, 2009. The company reported revenues of $29.5 million, equal to the revenues for the first quarter of 2008. Net income, on a generally accepted accounting principles (GAAP) basis, was $1.2 million, or diluted earnings per share (EPS) of $0.07, compared to $1.1 million, or EPS of $0.06 in the first quarter of 2008. Net income on a non-GAAP basis was $2.9 million, or EPS of $0.16, compared to $2.9 million, or EPS of $0.15 for the same quarter of last year. Cash and investment balances as of March 31, 2009 totaled $49.8 million with no debt. “Although product revenues were a challenge in the first quarter of 2009, we had a number of positive outcomes,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “Our services revenues, including communications-as-a-service and managed services, showed strong growth and non-GAAP operating income was up 30 percent. Cash and investments increased nicely to nearly $50 million. “Despite the cautious buying market, our performance enables continued focus on the long-term initiatives of our company, including the development and launch of our process automation solution, and further expansion of our services business.” Additional first quarter operating results include: · Consistent gross margins of 69 percent for 2009 and 2008; · GAAP operating income of $2.3 million in 2009, compared to $1.5 million in 2008; · Non-GAAP operating income of $3.1 million in 2009, compared to $2.4 million in 2008; · Interest income of $108,000 in 2009, compared to $459,000 in 2008; · Other expense principally related to foreign exchange losses on receivables of $298,000 in 2009, compared to a gain of $97,000 in 2008; and · Cash flows from operations of $4.4 million in 2009, compared to $5.3 million in 2008. Non-GAAP net income and EPS exclude charges for stock-based compensation of $847,000, or EPS of $0.05, and non-cash income tax expense of approximately $799,000, or EPS of $0.04 for the first quarter of 2009 and charges for stock-based compensation of $932,000, or EPS of $0.05, and non-cash income tax expense of $821,000, or EPS of $0.04 for the first quarter of 2008. Non-financial highlights from the first quarter of 2009 include the following: · Positioned in “Leaders Quadrant” of the Gartner 2008 Contact Center Infrastructure, Worldwide Magic Quadrant report; · Rated “Top Unified Communications Vendor” by North American contact centers in the Datamonitor 2008 Contact Center Investments in Developed Markets report; · Received “Product of the Year” awards from Customer Interaction Solutions and INTERNET TELEPHONY magazines; · Launched new communications system monitoring product to help customers improve operational efficiencies and increase reliability; · Launched new packaged, fixed-price services; · Announced integration with IBM Lotus Sametime; and · Launched new “Unified IP Business Communications Technology” blog to reinforce industry thought-leadership and strengthen customer relationships. Interactive Intelligence will host a conference call April 27 at 4:30 p.m. Eastern Time (EDT), featuring Dr. Brown and the company’s CFO, Stephen R. Head. There will be a live Q&A session following opening remarks. To access the teleconference, please dial 1 877.857.6161 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence first quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com.
